                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                       ORDER

                                                                 l 2-cr-18-wrnc-0 1
              V.

JOSHUA SCHAAF,
                              Defendant.


      A continued hearing on the probation office's September 6, 2019, petition for

judicial review of Joshua Schaaf's supervised release was held on January 30, 2020, before

U.S. District William Conley. Assistant U.S. Attorney Aaron Wegner appeared for the

government.        Defendant was present in person and by defense counsel Erika Bierma.

Supervising U.S. Probation Officer Kristin E. !Gel was also present.


                                           FACTS

      From the record, I make the following findings of fact. On July 18, 2012, defendant

was sentenced following his conviction for felon in possession of firearms in violation of

18 U.S.C. § 922(g)(l), a Class C felony. Defendant was sentenced to a custodial sentence

of 78 months to be followed by three years of supervised release. Defendant began his

term of supervised release on July 2, 2018. On October 1, 2019, the defendant first

appeared before the court on the pending petition for violations of: Standard Condition

No. 2, requiring him toreport to the probation office, which occurred repeatedly; and (2)

Mandatory Condition and Special Condition No. 4, prohibiting his illegal possession and
use of a controlled substance, methamphetamine, as well as repeated failures to report for

drug testing. All of these violations are set forth in detail in the court's October 1, 2019,

order. At that time, the court ordered the defendant to complete an inpatient substance

abuse program and suspended the hearing on the probation office's petition.

        Since then, the defendant has successfully completed the substance abuse program,

although not without incident, and has undergone psychiatric and psychological treatment

and managed to avoid relapse to use of methamphetamine. Even so, since his last court

appearance defendant's sweat patches dated December 26, 2019, and January 7, 2020,

have both been confirmed positive for marijuana by the national laboratmy, although the

court is advised his test was negative today. Worse, because the defendant has refused to

consider use of psychotropic medications, both his mental health advisors believe further

treatment is pointless.

        In addition, although it involves misconduct that predates and was knm-vn before

the October 1st hearing, the defendant has now been charged in Iowa County, Wisconsin,

Circuit Court Case No. l 9CM347 with violating a confidentiaVchild abuse report and bail

jumping. An arraignment on that matter is scheduled for Februaiy 25, 2020. For related

misconduct, defendant has also been charged in Iowa County Circuit Court Case No.

19CM342 with making a false emergency call, for which an arraignment is also scheduled

for Februa1y 25, 2020. Finally, defendant has been charged in Iowa County Circuit Court

Case No:    l 9CF173 with stalking, with a status conference scheduled for Februaiy 25,

2020.




                                             2
                                     CONCLUSIONS

       After reviewing the written submissions of the probation office and considering the

arguments of the parties, including defendant's statements, I find that revocation is not

appropriate at this time. I want to advise the defendant that his compliance is mandatmy.

Further violations will be reported to the court and the parties. It is also ordered that the

defendant be returned to court in approximately 90 days to assess his adjustment and for

a status update on his pending state charges.



                                          ORDER

       IT IS ORDERED that defendant's term of supervised release is continued. He

should be returned to court in approximately 90 days.

       Entered this 31st day of Januaiy, 2020.




                                             3
